DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 09JUN2022 has been entered. No new matter has been entered. Applicant's arguments filed 09JUN2022 have been fully considered but they are not persuasive.
Regarding claim 1 (REMARKS P10 as filed), at least independent claim 1 is rejected under 102(a)(1) as being anticipated by SALOM, which means that all the elements in the claim is taught by the reference. The valve (Figs. 3-4 #30,38) is open during use (with an inserted filter element). The circumferential seal (Figs. 3-4 #38) comprises a plurality of through openings (Figs. 3-4 #50) allowing fluid to flow therethrough. It is not understood what is considered to be “frustrated” as nothing is being formed (the through openings are already taught).
Regarding claim 16 (REMARKS P12 as filed), at least independent claim 16 is also anticipated. The Applicant argues limitations that are not in e.g. claim 16.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a vent tube permitting the continuous phase to rise from and exit the collection sump into the filter element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 10 (REMARKS P15 as filed), BRADFORD teaches flow from the collection sump (Fig. 1 #44) into the filter element (Fig. 1 #22) via the vent tube (Fig. 1 #28), which is a part of the filter element.
Regarding claim 15 (REMARKS P16 as filed), the arguments here are the same as for claim 1. Note that the rejection is the combination of SALOM and CLAUSEN.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 3 line(s) 16 sets forth the limitation “the disbursed phase, which should be corrected to - - the dispersed phase - -  
Claim 4 line(s) 12 and Claim 15 line(s) 12 sets forth the limitation “end”, which should be corrected to - - and - -
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,16-17,21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SALOM (US 20170197160).
Regarding claims 1,4,16, SALOM teaches a filter system, closure element, and filter element (title, figs.) including a fuel water separator (par. [0011]) comprising:
a housing (Fig. 1 #210) defining an internal volume, and
a filter element (Fig. 1 #100) positioned within the internal volume, the filter element comprising:
a first endplate (Fig. 1 #114);
a second endplate (Fig. 1 #112) located opposite the first endplate; and
a filter media (Fig. 1 #110) coupled to the first endplate and the second endplate, the filter media capable of separating a dispersed phase from a continuous phase of the mixture (par. [0011]);
a collection sump (Fig. 2 #250) located below the first and second endplate; and
a retention barrier (Figs. 2-3 #10) disposed above the collection sump, the retention barrier comprising a retention bowl (Fig. 3 #38), the retention bowl comprising an edge wall (wall of retention bowl #38; Fig. 3) and a drain opening (Figs. 3-4 #50), the drain opening capable of discharging a material radially through the retention barrier into the collection sump (Fig. 2 #250); and
a vent tube (Fig. 1 #150) extending vertically above the edge wall and into the filter element.
Regarding claims 2,17, SALOM teaches a mixture of fuel and water, and wherein a dispersed phase is water and a continuous phase is fuel (par. [0011]).
Note that the claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 3, SALOM teaches a filter system as above in claim 1 (the rejection is incorporated by reference) and the retention barrier comprises a retention bowl (Fig. 3 #38), and wherein the drain opening (Fig. 2 #50) is disposed on an inner diameter of the first end plate (Fig. 2 #114).
Regarding claim 21, SALOM teaches the retention bowl further comprises a vertical protruding member (Fig. 3 #12) disposed at the central region of the retention bowl.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over SALOM (US 20170197160).
Regarding claim 14, SALOM teaches a plurality of openings (par. [0046]). SALOM does not teach a single opening. However, one having ordinary skill in the art would recognize a single opening an obvious engineering design choice over a plurality of openings, both of which are capable of flowing fluid through the retention barrier.
The number of openings has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claims 5-7,10,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over SALOM (US 20170197160) in view of BRADFORD (US 5951862).
Regarding claims 5,18, SALOM does not teach the retention bowl comprises an angled surface slanted downward from a central region of the retention bowl. However, BRADFORD teaches a filter (title, Figs.) including a fuel water separator (C1/L10-12) comprising:
a housing (Fig. 1 #10) defining an internal volume; and
a filter element (Fig. 1 #22) positioned within the internal volume, the filter element comprising:
a first endplate (Fig. 1 #26);
a second endplate (Fig. 1 #24) located opposite the first endplate; and
a filter media (Fig. 1 #34) coupled to the first endplate and the second endplate, the filter media capable of separating a dispersed phase from a continuous phase of the mixture (C1/L10-12);
a collection sump (Fig. 1 #44) located below the first and second endplate, the collection sump capable of receiving the dispersed phase; and
a retention barrier (Fig. 1 #32), the retention barrier comprising a drain opening (Fig. 1 #26a), the drain opening capable of discharging material radially through the retention barrier into the collection sump.
BRADFORD teaches further that the sedimentation baffle (Fig. 1 #32) promotes a slow velocity and long pathway that enables separation of fuel and water (C2/L38-45).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify retention barrier of SALOM with an angled surface slanted downward from a central region of the retention bowl as taught by BRADFORD in order to further promote fuel/water separation. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Regarding claim 6,19, SALOM teaches the retention bowl further comprises a vertical protruding member (Fig. 1 #12) disposed at the central region of the retention bowl.
Regarding claim 7, SALOM teaches the drain opening comprises a plurality of drain openings positioned along the edge wall of the retention bowl (par. [0046]).
Regarding claim 10, SALOM teaches a filter system as above in claim 5 (the rejection is incorporated by reference) and BRADFORD teaches wherein the retention barrier comprises a vent tube (Fig. 1 #28) defining a passageway, the vent tube capable of permitting the continuous phase to rise from and exit the collection sump into the filter element.
Regarding claim 20, BRADFORD teaches the angled surface is substantially flat (Fig. 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SALOM (US 20170197160) in view of JIANG (US 20070039865).
Regarding claim 9, SALOM does not teach the retention barrier comprises a porous, hydrophilic material. However, JIANG teaches apparatus, system, and method for multistage water separation (title, Figs.) including a fuel water separator (abstract) comprising:
a housing (Fig. 4 #385) defining an internal volume; and
a filter element (Fig. 1 #315) positioned within the internal volume, the filter element comprising:
a filter media capable of separating a dispersed phase from a continuous phase of the mixture (abstract);
a collection sump (Fig. 4 #430b) located below the filter; and
a retention barrier (Fig. 4 #470a-c) disposed above the collection sump; and
the retention barrier comprises a porous, hydrophilic material which allows further separation by water passing through but retaining fuel (par. [0075]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify retention barrier of SALOM with a porous, hydrophilic material on the retention bowl as taught by JIANG in order to allow further separation of the phases. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over SALOM (US 20170197160) in view of CLAUSEN (US 5997739).
Regarding claim 15, SALOM teaches a filter system as above in claim 1 (the rejection is incorporated by reference). SALOM does not teach a plurality of ribs. However, CLAUSEN teaches a fuel/water separator (title, Figs.) comprising:
a housing (Fig. 1 #12) defining an internal volume; and
a filter element (Fig. 1 #14) positioned within the internal volume, the filter element comprising:
a filter media capable of separating a dispersed phase from a continuous phase of the mixture (C1/L5-9);
a collection sump (Fig. 2 #38) located below the filter, the collection sump capable of receiving the dispersed phase; and
a retention barrier (Fig. 1 #46) disposed above the collection sump; and
wherein the retention barrier comprises a plurality of ribs (Figs. 1,5 #74) disposed on a bottom surface thereof, the plurality of ribs sized so as to be capable of reducing motion in the collection sump (Figs. 1-2,5-6) and provide for flow control (C4/L40-44).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify retention barrier of SALOM with ribs as taught by CLAUSEN in order to provide flow control. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777